Citation Nr: 1549968	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-15 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a combined disability rating in excess of 80 percent from December 20, 2012 to October 3, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 1994.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 


FINDING OF FACT

The Veteran was evaluated as 20 percent disabled for gout and 10 percent disabled for right lower extremity peripheral neuropathy, and a bilateral factor of 2.8 percent was applied to these disabilities, which combined to be evaluated as 31 percent disabling; he also had 2 other disabilities evaluated as 30 percent disabling, and three additional disabilities evaluated as 20 percent disabling; when combined as required, these disabilities result in a total disability evaluation of 80 percent.


CONCLUSION OF LAW

A combined evaluation in excess of 80 percent from December 20, 2012 to October 3, 2014, is not warranted.  38 C.F.R. §§ 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).



 
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from this 40 percent efficiency, the effect of a further 30 percent disability is to leave only 70 percent of the efficiency remaining after consideration of the first disability, or 28 percent efficiency altogether.  The individual is thus 72 percent disabled, as shown in table I opposite 60 percent and under 30 percent.  38 C.F.R. § 4.25. 

(a) To use table I, the disabilities will first be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of table I as hereinafter indicated.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, with a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability.  Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.  If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward.  Thus if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities.  Id.

(b) Except as otherwise provided in this schedule, the disabilities arising from a single disease entity, e.g., arthritis, multiple sclerosis, cerebrovascular accident, etc., are to be rated separately as are all other disabling conditions, if any.  All disabilities are then to be combined as described in paragraph (a) of this section.  The conversion to the nearest degree divisible by 10 will be done only once per rating decision, will follow the combining of all disabilities, and will be the last procedure in determining the combined degree of disability.  Id.

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.  For example, with disabilities evaluated at 60 percent, 20 percent, 10 percent and 10 percent (the two 10's representing bilateral disabilities), the order of severity would be 60, 21 and 20.  The 60 and 21 combine to 68 percent and the 68 and 20 to 74 percent, converted to 70 percent as the final degree of disability.  38 C.F.R. §  4.26.

(a) The use of the terms "arms" and "legs" is not intended to distinguish between the arm, forearm and hand, or the thigh, leg, and foot, but relates to the upper extremities and lower extremities as a whole.  Thus with a compensable disability of the right thigh, for example, amputation, and one of the left foot, for example, pes planus, the bilateral factor applies, and similarly whenever there are compensable disabilities affecting use of paired extremities regardless of location or specified type of impairment.  Id.

(b) The correct procedure when applying the bilateral factor to disabilities affecting both upper extremities and both lower extremities is to combine the ratings of the disabilities affecting the 4 extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained.  Id.

(c) The bilateral factor is not applicable unless there is partial disability of compensable degree in each of 2 paired extremities, or paired skeletal muscles.  Id.

Factual Background and Analysis

By way of background, the Board notes the Veteran initiated a claim for service connection for gout in December 2012.  At the time he initiated this claim, he was in receipt of an 80 percent combined disability rating.  Specifically, he was service connected for hypertensive cardiovascular disease, with a disability rating of 30 percent; diabetic nephropathy, also evaluated as 30 percent disabling; hypertension, diabetes mellitus, and lumbar spine degenerative joint disease, which were each assigned a 20 percent rating; and right lower extremity diabetic neuropathy, which was evaluated as 10 percent disabling.  A rating decision dated May 2013 granted service connection for gout, and assigned a 20 percent disability rating; however, this rating did not change the Veteran's combined disability rating.  The Veteran has initiated this appeal, and has asserted he was entitled to a combined evaluation in excess of 80 percent for his service-connected disabilities.

As an initial matter, the Board notes that it does not interpret the Veteran's request for a combined evaluation in excess of 80 percent for his service-connected disabilities as claims for increased ratings for each of his service-connected disabilities, because both the Veteran and his representative have expressly construed his claim as being for a combined evaluation in excess of 80 percent.  The Board also notes that the Veteran's combined disability rating was increased to 100 percent on October 3, 2014, when he was service-connected for posttraumatic stress disorder, evaluated as 70 percent disabling, and also received an increased rating of 80 percent for his diabetic nephropathy.  As such, the Board has characterized the issue as entitlement to a combined rating in excess of 80 percent from December 20, 2012 to October 3, 2014.  

After analyzing and applying the Combined Ratings Table to the Veteran's assigned disability ratings, the Board finds the Veteran's combined disability rating of 80 percent from December 20, 2012 to October 3, 2014 was accurate.  38 C.F.R. §§ 4.25, 4.26 (2014).

The Board observes the RO applied a bilateral factor to the Veteran's gout and right lower extremity peripheral neuropathy disability ratings of 20 and 10 percent respectively, which results in a combined rating of 31 percent.  The 31 percent rating is reached by combining 20 with 10 to get 28-see Combined Ratings Table, 38 C.F.R. § 4.25, Table I-and adding ten percent of this value, namely 2.8, which is rounded up to 3.  Adding 28 plus 3 results in a disability rating of 31 percent for the Veteran's gout and right lower extremity peripheral neuropathy.

A mechanical application of ratings of 31 for gout/right lower extremity peripheral neuropathy with the 30 percent hypertensive cardiovascular disease and nephropathy ratings, followed by the three 20 percent ratings for hypertension, diabetes mellitus, and lumbar spine degenerative joint disease under the Combined Ratings Table yields a disability rating of 82, which is rounded down to nearest 80 percent disability rating.  

In principle, the Combined Ratings Table operates as follows: a person who is 31 percent disabled is effectively 69 percent abled.  When a person who is 69 percent abled has an additional service-connected disorder rated as 30 percent disabling, 30 percent is taken out of that 69 percent, resulting in an additional disability of 20.7-rounded up to 21-percent.  Subtracting an additional 21 percent from one who is 69 percent abled results in that person being rated as 48 percent abled, or 52 percent disabled.  This process continues in the same fashion by subtracting 30 percent of 48 percent (14.4 rounded down to 14), which results in the Veteran being considered 34 percent abled or 66 percent disabled.  Then the Veteran's remaining 20 percent disability ratings are subtracted in the same fashion.  Therefore, 20 percent of 34 (6.8 rounded up to 7) results in a 27 percent abled evaluation and 73 percent disability rating.  A 20 percent reduction from the remaining 27 percent abled evaluation (5.4 rounded down to 5), results in a 22 percent abled evaluation and 78 percent disability rating.  Finally, a 20 percent reduction of his 22 percent abled rating (4.4 rounded down to 4) results in the assigned 18 percent abled evaluation and 82 percent disability rating.  As discussed above, the 82 percent disability rating is then rounded down to the nearest 10, which resulted in the properly assigned 80 percent disability rating.  38 C.F.R. § 4.25(a).  Consequently, the RO appropriately assigned an overall disability rating of 80 percent from December 20, 2012 to October 3, 2014.  Thus, the Veteran's claim for entitlement to a combined disability rating in excess of 80 percent from December 20, 2012 to October 3, 2014 must be denied.


ORDER

Entitlement to a combined disability rating in excess of 80 percent from December 20, 2012 to October 3, 2014, is denied. 


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


